ACCEPTED
                                                                                                                        05-15-01020-CR
                                                                                                             FIFTH COURT OF APPEALS
                                                                                                                        DALLAS, TEXAS
                                                                                                                  10/1/2015 11:11:43 AM


      Dallas County
                                                                                                                             LISA MATZ
                                                                                                                                 CLERK

      Public Defender’s Office
                                                                                                 FILED IN
                                                                                          5th COURT OF APPEALS
                                                                                               DALLAS, TEXAS
                                                                                          10/1/2015 11:11:43 AM
October 1, 2015                                                                                  LISA MATZ
                                                                                                   Clerk


Lisa Matz, Clerk
Court of Appeals, 5th District
600 Commerce Street, Suite 200
Dallas, Texas 75202

Re:     Miguel Enrique Hernandez v. The State of Texas
        Trial Court No:    F-1476506-T
        Appellate Court No: 05-15-01020-CR

        Motion to Abate Appeal

Dear Ms. Matz,

        On September 21, 2015, the trial court granted Appellant’s motion for new trial.
Please consider this a motion to abate Appellant’s appeal until the time for the State to appeal
the trial court’s motion has expired. At that time, Appellant can dismiss his appeal, if
appropriate.

        The trial court’s docket sheet entry is enclosed for your convenience.


                                                                        Respectfully submitted,


                                                                        /s/ Riann C. Moore
Lynn Richardson                                                         Riann C. Moore
Chief Public Defender                                                   Assistant Public Defender
Dallas County, Texas                                                    State Bar No. 24050279
                                                                        Frank Crowley Courts Building
                                                                        133 N. Riverfront Blvd., LB-2
                                                                        Dallas, Texas 75207-4399
                                                                        (214) 875-2361 (phone)
                                                                        (214) 875-2363 (fax)
                                                                        Riann.moore@dallascounty.org


  133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
                            CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing letter brief was served on the
Dallas County Criminal District Attorney’s Office (Appellate Section), 133 N. Riverfront
Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by e-service on October 1, 2015.


                                                      /s/ Riann C. Moore
                                                      Riann C. Moore